DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Except claim 270, claims 266-282 are rejected.
Response to Arguments1

Examiners Rejection Maintained §103
Examiner’s Rejection is Maintained Because Applicant Has an Unduly Narrow Construction for “at least one data structure” as “centralized data structure”

Applicant submits that “Puleston does not disclose a data structure for storing an ownership history of multiple products.” Rm at 10 (italics in original; bolding added). That is, Applicant writes there is a single data structure when there is no “a” data structure in the claims. Instead, it is at least one data structure. On the next page, Applicant submits that Puleston “at least, only stores the so-called ‘ownership history’ of a single product, not the ownership history of a plurality of products.” Rm. at 11 (underlining in original; bolding in original). With the same position, Applicant submits there is only a single product with a single data structure.2 Again on page 12, Applicant has a similar position but is again divorced from the claims. Specifically, Applicant finally submits that “Puleston does not disclose or suggest any type of centralized data structure[.]” Rm. at 12 (italics in original; bolding added); see also Rm. at 10, Heading A (“in the same data structure”).
This is incorrect. Applicant submits there is a centralized data structure, when the language does not appear in the claims. The best meaning starts with the claim language and end with the claim language in light of the Spec. (MPEP 2111.) Claim 266 recites:
store an ownership history for each of a plurality of products in at least one data structure, the plurality of products including a specific product...
Id. (emphasis added).
Following the plain meaning of “in at least one,” Applicant’s construction is unduly narrow and cannot be a “single product” as Applicant emphatically noted on page 10. Further, the Examiner points to the Spec. for the best meaning. Paras. 0347 of the PGPUB are reproduced below with emphasis added.
[0347] Disclosed embodiments may include recording, in at least one data structure, the current locations of identification tags. A data structure may include any collection of data values and relationships among them. The data may be stored linearly, horizontally, hierarchically, relationally, non-relationally, uni-dimensionally, multidimensionally, operationally, in an ordered manner, in an unordered manner, in an object-oriented manner, in a centralized manner[3], in a decentralized manner, in a distributed manner, in a custom manner, or in any manner enabling data access. By way of non-limiting examples, data structures may include an array, an associative array, a linked list, a binary tree, a balanced tree, a heap, a stack, a queue, a set, a hash table, a record, a tagged union, ER model, and a graph. For example, a data structure may include an XML database, an RDBMS database, an SQL database or NoSQL alternatives for data storage/search such as, for example, MongoDB, Redis, Couchbase, Datastax Enterprise Graph, Elastic Search, Splunk, Solr, Cassandra, Amazon DynamoDB, Scylla, HBase, and Neo4J. A data structure may be a component of the disclosed system or a remote computing component (e.g., a cloud-based data structure). Data in the data structure may be stored in contiguous or non-contiguous memory. Moreover, a data structure, as used herein, does not require information to be co-located. It may be distributed across multiple servers, for example, that may be owned or operated by the same or different entities. Thus, the term "data structure" as used herein in the singular is inclusive of plural data structures.
Id. (emphasis added; footnoted add as bracket); see also PGPUB at paras. 0380 (disclosing multiple contemplations “with some embodiments”), 0551 (differentiating between “database or a data structure”), 0644 (disclosing multiple contemplations); Rm. at 13 (attempting to cut against Puleston col. 16 and the centralized database).
Further still, data structure is a term of art. IEEE 100 The Authority Dictionary of IEEE Standards Terms (7th Ed.) at p. 273 is reproduced below.

    PNG
    media_image1.png
    211
    462
    media_image1.png
    Greyscale

In short, Applicant is reading claim limitations from the Spec. into the claims while interpreting teachings of databases from Puleston into the claims. MPEP 2111 (explaining that PTO interprets the claims different from the Courts). Applicant’s position is best re-constructed below.
Claim Language
Applicant’s Unreasonable Construction 
store an ownership history for each of a plurality of products in at least one data structure, the plurality of products including a specific product;
store an ownership history for each of a plurality of products in [a single centralized database], the plurality of products including a specific product;
OR
store an ownership history for each of a plurality of products in [a] data structure [wherein the data structure is a centralized, non-distributed database], the plurality of products including a specific product;



At the top of the argument, Applicant admits that “each tag 102 [of Puleston] has a high-capacity memory 162 for storing information about the corresponding asset 5806.” Rm. at 10 (emphasis added). As Applicant admits Puleston teaches this fact related to storing, Puleston teaches the element of “storing.” 

Examiner’s Rejection is Maintained Because Applicant Has an Unreasonable Reading of Puleston

Applicant points to Puleston at col. 13 ll. 43-45 and notes the history of the asset found in the reference. Rm. at 15. Applicant points to claim 13 which discloses items such as “maintenance history” and “chain of custody.” Rm. at 15. Applicant continues to have the same argument on the bottom of page 15 and the top of 16. In short, Applicant submits there must be an ipsis verbis disclosure of the claim language of “ownership history.” There is no such requirement.

Examiner’s Rejection is Maintained Because the Whole of Puleston Teaches “identity” and Puleston suggests “identity” in Applicant’s Cited Portions

Applicant submits that Puleston does not teach identity since the cited portions relate to seller, manufacture, or owner. Rm. at 17. There is no requirement for there to be an ipsis verbis correspondence when teaching. The reference suggests there is an identity associated with these users. Indeed, the whole of Puleston is about identity. For example, Puleston discloses “tags can be used….[to prevent] forged identity[.]” Id. at col. 6 ll. 45-67. The tags themselves are “creat[ed] with information about identity[.]” Id.at col. 35 ll. 35-40. Further, and as a whole, Puleston discloses: “Mostly commonly, the attributed may be identity, i.e., that someone or something is who or what it is supposed to be.” Id. at col. 36 ll. 35-40 (emphasis added). For these reasons, Applicant’s argument is legally and factually devoid.

Examiner’s Rejection is Maintained Because Applicant Engages in Piecemeal Analysis for “ownership history”

Ownership history was already argued above. Applicant’s argument is piecemeal. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The rejection is maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 266-270, 272-273, 275-282 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over (A) Puleston et al. (US10681133) (“Puleston”) in view of (B) Waris et al. US9721224 as evidenced by (I) Molina et al. (Database Systems The Complete Book).
Regarding claim 266 Puleston teaches:
store an ownership history (Fig. 1 Item 5854; col. 13 ll. 31-50, col. 35 ll. 13-45, col. 42 ll. 29-40; Claim 13) for each of the plurality of products in at least one data structure (col. 10 ll. 10-18, col. 14 ll. 1-8, col. 16 ll. 13-53 and ll. 53-65, col. 27 ll. 22-57), the plurality of products including a specific product (col. 19 ll. 28-33);
store tag IDs of a plurality of electronic tags (col. 10 ll. 10-18, col. 14 ll. 1-8, col. 16 ll. 13-53 and ll. 53-65, col. 27 ll. 22-57), wherein at least one specific electronic tag is associated with a specific product (Fig. 1 Item 5806; col. 11 ll. 11-40, col. 16 ll. 53-65, col. 27 ll. 22-57);
store at least one identity of a first entity (col. 10 ll. 10-18, col. 14 ll. 1-8, col. 11 ll. 11-40, col. 36 ll. 35-40 “identity, i.e., that someone or something is who or what it is supposed to be.”), the first entity being associated with at least one of a seller of the specific product (col. 19 ll. 28-33), a manufacturer of the specific product, a current owner of the specific product, or a prior owner of the specific product (col. 19 ll. 28-33);
store a list of at least one…associated with the specific electronic tag (Fig. 3 Items 6008, 6018 (“NEXT ACTION…’N’”), Fig. 4 Items 6108, 6128; col. 11 ll. 60-67, col. 12 ll. 14-67 (disclosing operations like AND, OR, and THEN));
…an encrypted tag ID (Fig. 5 Item “RANDOM NUMBER” for at least “PRIVATE KEY”) tag ID (Fig. 6 Item “Encrypt”; col. 34 ll. 1-14) associated with the specific product (Fig. 6 Item “Tag”; col. 16 ll. 20-35, col. 25 ll. 36-54, , col. 33 ll. 60-67, col. 34 ll. 15-43);
decrypt the encrypted tag ID (Fig. 7 Items “tag” “decrypt”; col. 20 ll. 40-60, col. 34 ll. 1-43) to identify the specific product associated with the specific electronic tag (col. 34 ll. 1-14);
use information associated with the specific electronic tag to access the ownership history for the specific product from the at least one data structure (Fig. 1 Item 5854; col. 13 ll. 31-50, col. 35 ll. 13-45, col. 42 ll. 29-40; Claim 13)…
use information associated with the specific electronic tag to access (Fig. 1 Item 5854; col. 13 ll. 31-50, col. 35 ll. 13-45, col. 42 ll. 29-40; Claim 13)…
…in the ownership history (Fig. 1 Item 5854; col. 13 ll. 31-50, col. 35 ll. 13-45, col. 36 ll. 36-62, col. 42 ll. 29-40; Claim 13);
check if (Fig. 4 Items 6108, 6128; col. 12 ll. 15-67 (creating business rules))…
check if (Fig. 4 Items 6108, 6128; col. 12 ll. 15-67 (creating business rules))…
cause one of:
a transmission of an authenticity indication (col. 38 ll. 37-48) to the prospective subsequent custodian…to an entity in the ownership history (Fig. 1 Item 5854; col. 13 ll. 31-50, col. 35 ll. 13-45, col. 36 ll. 36-62, col. 42 ll. 29-40; Claim 13) and the prospective subsequent custodian…associated with the specific electronic tag, (col. 10 ll. 10-18, col. 14 ll. 1-8, col. 16 ll. 13-53 and ll. 53-65, col. 27 ll. 22-57)
a transmission of a non-authentic indication to the prospective subsequent custodian (col. 38 ll. 37-48)…to an entity in the ownership history (Fig. 1 Item 5854; col. 13 ll. 31-50, col. 35 ll. 13-45, col. 36 ll. 36-62, col. 42 ll. 29-40; Claim 13) and the prospective subsequent custodian…associated with the specific electronic tag, or (col. 10 ll. 10-18, col. 14 ll. 1-8, col. 16 ll. 13-53 and ll. 53-65, col. 27 ll. 22-57)
a transmission of a non-authorization indication to the prospective subsequent custodian (col. 38 ll. 37-48) if the prospective subsequent custodian…with the specific electronic tag (col. 10 ll. 10-18, col. 14 ll. 1-8, col. 16 ll. 13-53 and ll. 53-65, col. 27 ll. 22-57).
…query (col. 15 ll. 40-67 (“database query…on the asset tag”); see also Fig. 1 Item 5841 (showing database); col. 6 ll. 60-67 (database), col. 18 ll. 1-40 (SQL programming). Cf. col. 19 ll. 30-40 (“without the [need for] centralized database”))…
While Puleston teaches a list with a supply chain along with rules, Fig. 3 Items 6008, 6018 (“NEXT ACTION…’N’”), Fig. 4 Items 6108, 6128; col. 11 ll. 60-67, col. 12 ll. 14-67 (disclosing operations like AND, OR, and THEN), Puleston does not teach an authorized entity:
…authorized entity…
receive, on behalf of a prospective subsequent custodian of the specific product…receive, on behalf of the prospective subsequent custodian, a…associated with the at least one identity;
…the at least one identity identified in the…corresponds to an entity…
…the prospective subsequent custodian corresponds to an authorized entity…
if the at least one identity identified in the…corresponds…corresponds to an authorized entity…
if the at least one identity identified in the…does not correspond…corresponds to an authorized entity…does not correspond to an authorized entity associated…
Waris teaches a smart device affixed to a package (Fig. 2 Item 150). Waris also teaches an authorized user/recipient of said package as follows:
…authorized entity (Fig. 2 Item 150 (showing PCD), 119, 280 (showing lock); col. 11 ll. 55-67 (“authenticated the recipient”); see also col. 1 ll. 30-45 (“authorize and control access to a package and its contents”), col. 7 ll. 40-45 (explaining 150 may be multiple items such as RFID))…
receive, on behalf of a prospective subsequent custodian of the specific product (Fig. 2 Item 119, Fig. 3A Item 390)…receive, on behalf of the prospective subsequent custodian, a…associated with the at least one identity (Fig. 3A Item 390; col. 11 ll. 55-67 (communicating to “TMS 170”));
…the at least one identity identified in the…corresponds to an entity (Fig. 1B Items 110’s (showing three personal devices with each user); col. 8 ll. 50-67 (allowing for “biometric identification [with] personal device”))…
…the prospective subsequent custodian corresponds to an authorized entity (Fig. 3A Item 390; col. 11 ll. 55-67 (communicating to “TMS 170”))…
if the at least one identity identified in the…corresponds…corresponds to an authorized entity (Fig. 3A Item 390; col. 11 ll. 55-67 (communicating to “TMS 170”))
if the at least one identity identified in the…does not correspond… corresponds to an authorized entity…does not correspond to an authorized entity associated (Fig. 3A Item 390; col. 11 ll. 55-67 (communicating to “TMS 170”))

Motivation
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the supply chain system that utilizes a smart tag (Figs. 6 and 7) on an asset of Puleston with the package control system of Waris that utilizes a control device affixed thereto (Fig. 2 (showing package device 150 and package) by allowing the personal users to authenticate themselves using a mobile device in order to properly keep track of the state of the package or assets or increase security of the updated package state to ensure true owners. Compare Puleston Fig. 4 (showing state of N actions) & col. 11 ll. 5-67 (explaining states) with Waris Fig. 5 (showing states) & col. 24 l. 5 to col. 26 l. 19 (explaining states). 

Creativity and Predictability
A POSITA is a person of ordinary creativity and not an automaton. MPEP 2141(II)(C) (citing KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)). Puleston discloses a database along with programming languages as follows: col. 15 ll. 40-67 (“database query…on the asset tag”); see also Fig. 1 Item 5841 (showing database); col. 6 ll. 60-67 (database), col. 18 ll. 1-40 (SQL programming). Cf. col. 19 ll. 30-40 (“without the [need for] centralized database”). Similarly, Waris disclose facets of databases such as data structures, tables, arrays, and etc. Waris at col. 34 ll. 35-45. The scope and content noted, it can be appreciated that the level of skill is low and the predictability is high. As such, there would be a reasonable expectation of success. MPEP 2143.02(II) (taking predictability as a factor for obviousness). For example, as evidenced by Molina, writing basic SQL queries would offer no challenge to a POSITA.
For example, a plastic and flexible SQL query would look something like or similar4,5:
SELECT[6] data_item_requested_one, data_item_requested_two, <<or any other data requested>> FROM user_table WHERE match_with_string_user_id7= ’<<string_of_DB_item>>’ AND[8] unique_tag_ID = ‘<<string of tag>>’[9][10]. 


Regarding claim 267 Puleston teaches:
…, wherein the at least one processor is configured to cause transmission of the authenticity indication (col. 38 ll. 37-48)…query (col. 15 ll. 40-67 (“database query…on the asset tag”); see also Fig. 1 Item 5841 (showing database); col. 6 ll. 60-67 (database), col. 18 ll. 1-40 (SQL programming). Cf. col. 19 ll. 30-40 (“without the [need for] centralized database”))…of the specific product (Fig. 1 Item 5854; col. 13 ll. 31-50, col. 35 ll. 13-45, col. 42 ll. 29-40; Claim 13) in the ownership history (Fig. 1 Item 5854; col. 13 ll. 31-50, col. 35 ll. 13-45, col. 42 ll. 29-40; Claim 13).
Puleston does not teach:
	[transmit] if the at least one identity identified…corresponds to a current owner 
Waris teaches:
	[transmit] if the at least one identity identified…corresponds to a current owner (Fig. 1B Items 110’s (showing three personal devices with each user); col. 8 ll. 50-67 (allowing for “biometric identification [with] personal device”))

Regarding claim 268 Waris teaches:
wherein the prospective subsequent custodian is associated with a prospective purchaser of the specific product (col. 15 ll. 5-20).

Regarding claim 269 Puleston teaches:
…, wherein the at least one processor is configured to prevent the prospective subsequent custodian from accessing data about the specific product (Fig. 7 Items “tag” “decrypt”; col. 20 ll. 40-60, col. 34 ll. 1-43), the data including at least one of a product location, a transaction history, an owner name, a manufacturer name, the decrypted tag ID of the specific electronic tag, or an encryption key associated with the specific electronic tag (Fig. 7 Items “tag” “decrypt”; col. 20 ll. 40-60, col. 34 ll. 1-43).

Regarding claim 271 Puleston teaches:
record a transaction transferring ownership (col. 11 ll. 6-38, col. 19 ll. 1-27, col. 36 ll. 36-62) of the tag ID (col. 10 ll. 10-18, col. 14 ll. 1-8, col. 16 ll. 13-53 and ll. 53-65, col. 27 ll. 22-57) associated with the specific product (Fig. 6 Item “Tag”; col. 16 ll. 20-35, col. 25 ll. 36-54, , col. 33 ll. 60-67, col. 34 ll. 15-43) from the first entity to the prospective subsequent custodian; and (col. 11 ll. 6-38, col. 36 ll. 36-62)
update the ownership history of the specific product in the at least one data structure (col. 11 ll. 6-38, col. 19 ll. 1-27, col. 36 ll. 36-62).

Regarding claim 272 Puleston teaches:
…, wherein updating the ownership history of the product (col. 11 ll. 6-38, col. 19 ll. 1-27, col. 36 ll. 36-62) storing…and the tag ID associated with the product (Fig. 1 Item 5806; col. 11 ll. 11-40, col. 16 ll. 53-65, col. 27 ll. 22-57).
Puleston does not teach:
an association between at least one identity of the prospective subsequent custodian …
Waris teaches:
an association between at least one identity of the prospective subsequent custodian (col. 8 ll. 50-67)…

Regarding claim 273 Puleston teaches:
…, wherein the at least one processor is further configured to store, in the at least one data structure (col. 10 ll. 10-18, col. 14 ll. 1-8, col. 16 ll. 13-53 and ll. 53-65, col. 27 ll. 22-57), at least one of an inventory of the plurality of electronic tags, the tag IDs of the plurality of electronic tags, or a product ID associated with each tag ID (col. 16 ll. 53-65).

Regarding claim 275 Puleston teaches:
wherein when the at least one processor…the query (col. 15 ll. 40-67 (“database query…on the asset tag”); see also Fig. 1 Item 5841 (showing database); col. 6 ll. 60-67 (database), col. 18 ll. 1-40 (SQL programming). Cf. col. 19 ll. 30-40 (“without the [need for] centralized database”)), the at least one processor is further configured to:
determine whether the prospective subsequent custodian (col. 10 ll. 10-18, col. 14 ll. 1-8, col. 11 ll. 11-40)…the query;
if the prospective subsequent custodian (col. 10 ll. 10-18, col. 14 ll. 1-8, col. 11 ll. 11-40)…to make the query (col. 15 ll. 40-67 (“database query…on the asset tag”); see also Fig. 1 Item 5841 (showing database); col. 6 ll. 60-67 (database), col. 18 ll. 1-40 (SQL programming). Cf. col. 19 ll. 30-40 (“without the [need for] centralized database”)), proceed with decrypting the encrypted tag ID to access the ownership history; and (Fig. 7 Items “tag” “decrypt”; col. 20 ll. 40-60, col. 34 ll. 1-43)  
if the prospective subsequent custodian is not authorized to make the query (col. 38 ll. 37-48), cause transmission…for the prospective subsequent custodian (col. 10 ll. 10-18, col. 14 ll. 1-8, col. 11 ll. 11-40).
Puleston does not teach:
receives…is authorized to make…
is authorized…
of a non-authorization indication…
Waris teaches:
receives (Fig. 3A Item 390; col. 11 ll. 55-67 (communicating to “TMS 170”))
is authorized to make (Fig. 2 Item 150 (showing PCD) , 119, 280 (showing lock); col. 11 ll. 55-67 (“authenticated the recipient”); see also col. 1 ll. 30-45 (“authorize and control access to a package and its contents”), col. 7 ll. 40-45 (explaining 150 may be multiple items such as RFID))
is authorized (Fig. 2 Item 150 (showing PCD) , 119, 280 (showing lock); col. 11 ll. 55-67 (“authenticated the recipient”); see also col. 1 ll. 30-45 (“authorize and control access to a package and its contents”), col. 7 ll. 40-45 (explaining 150 may be multiple items such as RFID))
of a non-authorization indication (Fig. 2 Item 150 (showing PCD), 119, 280 (showing lock); col. 11 ll. 55-67 (“authenticated the recipient”); see also col. 1 ll. 30-45 (“authorize and control access to a package and its contents”), col. 7 ll. 40-45 (explaining 150 may be multiple items such as RFID))

Regarding claim 276 Puleston teaches query (col. 15 ll. 40-67 (“database query…on the asset tag”); see also Fig. 1 Item 5841 (showing database); col. 6 ll. 60-67 (database), col. 18 ll. 1-40 (SQL programming). Cf. col. 19 ll. 30-40 (“without the [need for] centralized database”)).
Puleston teaches not teach:
…wherein the at least one processor is further configured to request from the first entity an authorization for the prospective subsequent custodian to make… (col. 11 ll. 43-65).
Regarding claim 276 Waris teaches:
…wherein the at least one processor is further configured to request from the first entity an authorization for the prospective subsequent custodian to make… (col. 11 ll. 43-65).

Regarding claim 277 Puleston teaches:
receive an association between the first entity and at least one entity…to make the query; and (Fig. 3 Items 6008, 6018 (“NEXT ACTION…’N’”), Fig. 4 Items 6108, 6128; col. 11 ll. 60-67, col. 12 ll. 14-67 (disclosing operations like AND, OR, and THEN))
determine if the prospective subsequent custodian is the at least one…entity (Fig. 3 Items 6008, 6018 (“NEXT ACTION…’N’”), Fig. 4 Items 6108, 6128; col. 11 ll. 60-67, col. 12 ll. 14-67 (disclosing operations like AND, OR, and THEN)).
Puleston does not teach:
…authorized…
Waris teaches:
authorized (Fig. 2 Item 150 (showing PCD) , 119, 280 (showing lock); col. 11 ll. 55-67 (“authenticated the recipient”); see also col. 1 ll. 30-45 (“authorize and control access to a package and its contents”), col. 7 ll. 40-45 (explaining 150 may be multiple items such as RFID))

Regarding claim 278 Puleston teaches:
wherein if the at least one identity identified in the query does not correspond to an entity in the ownership history, the at least one processor is configured to: (Fig. 3 Items 6008, 6018 (“NEXT ACTION…’N’”), Fig. 4 Items 6108, 6128; col. 11 ll. 60-67, col. 12 ll. 14-67 (disclosing operations like AND, OR, and THEN))
receive, from at least one entity in the ownership history…that the at least one identity identified in the query is a second entity in the ownership history; and (Fig. 1 Item 5854; col. 13 ll. 31-50, col. 35 ll. 13-45, col. 42 ll. 29-40; Claim 13)
update the ownership history to include the at least one identity identified in the query (col. 11 ll. 6-38, col. 19 ll. 1-27, col. 36 ll. 36-62).
Puleston does not teach:
Verification…
Waris teaches:
[user] verification (Fig. 1B Items 110’s (showing three personal devices with each user); col. 8 ll. 50-67 (allowing for “biometric identification [with] personal device”)) 

Regarding claim 279 Puleston teaches:
cause transmission (col. 38 ll. 37-48)…for the prospective subsequent custodian based on the updated ownership history (col. 11 ll. 6-38, col. 19 ll. 1-27, col. 36 ll. 36-62).
Puleston does not teach:
….of an authenticity indication…
Waris teaches:
of an authenticity indication (Fig. 1B Items 110’s (showing three personal devices with each user); col. 8 ll. 50-67 (allowing for “biometric identification [with] personal device”))

Regarding claim 280 Puleston teaches:
…, wherein the specific electronic tag is associated with a unique tag ID (Fig. 6 Item “Tag”; col. 16 ll. 20-35, col. 25 ll. 36-54, , col. 33 ll. 60-67, col. 34 ll. 15-43) and is configured to encrypt the unique tag ID (Fig. 6 Item “Tag”; col. 16 ll. 20-35, col. 25 ll. 36-54, , col. 33 ll. 60-67, col. 34 ll. 15-43) for transmission to at least one of the at least one processor or a processing device of the prospective subsequent custodian (col. 34 ll. 15-39).

Regarding claim 281 Puleston teaches:
…, wherein the at least one processor is further configured to send a notification (col. 38 ll. 37-48) to at least one entity in the ownership history (Fig. 1 Item 5854; col. 13 ll. 31-50, col. 35 ll. 13-45, col. 36 ll. 36-62, col. 42 ll. 29-40; Claim 13) when a query…regarding the tag ID associated with the product (Fig. 1 Item 5806; col. 11 ll. 11-40, col. 16 ll. 53-65, col. 27 ll. 22-57)…
Puleston does not teach:
[a transmission of authentication] is received 
Waris teaches:
[a transmission of authentication] is received (Fig. 2 Item 119, Fig. 3A Item 390)

Regarding claim 282 Puleston teaches:
…, wherein the at least one processor is further configured to send a notification (col. 38 ll. 37-48)  to at least one entity in the ownership history (Fig. 1 Item 5854; col. 13 ll. 31-50, col. 35 ll. 13-45, col. 36 ll. 36-62, col. 42 ll. 29-40; Claim 13) when a non-authentic indication (col. 38 ll. 37-48) is sent regarding the tag ID associated with the product (Fig. 1 Item 5806; col. 11 ll. 11-40, col. 16 ll. 53-65, col. 27 ll. 22-57).

Claim 274 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Puleston and Waris in view of Sriram US9436923 Sriram.
Regarding claim 274 Puleston teaches:
The system of claim 270, wherein the at least one processor is further configured to store, in the at least one data structure (col. 10 ll. 10-18, col. 14 ll. 1-8, col. 16 ll. 13-53 and ll. 53-65, col. 27 ll. 22-57)…with the tag ID of the specific product (Fig. 1 Item 5806; col. 11 ll. 11-40, col. 16 ll. 53-65, col. 27 ll. 22-57)…
Neither Puleston nor Waris teach:
[applying] at least two encryption keys associated  [to the SKU package] wherein the at least two encryption keys include a first encryption key associated with the at least one identity  and a second encryption key associated with the prospective subsequent custodian .
Sriram teaches:
[applying] at least two encryption keys associated (col. 11 ll. 11-45) [to the SKU package] wherein the at least two encryption keys include a first encryption key associated with the at least one identity (col. 11 ll. 11-45) and a second encryption key associated with the prospective subsequent custodian (col. 11 ll. 11-45).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combine teachings of Puleston-Waris with the supply chain cryptography of Sriram (col. 11 ll. 11-45) in order to “track transference of ownership of a package…in the supply network[.]” (Sriram at col. 2 ll. 1-21.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US7233958 Weng (directed towards supply chain management and codes)
US8242907 Butler (directed towards RFID tracking system)
US20160098730A1 Feeney (directed towards supply chain management with the user of encryption)
Algorithmic Randomness of Closed Sets by George Barmpalias (disclosing martingale randomness) 
Hoffman US20030083947A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS G KERITSIS/Examiner, Art Unit 3685     

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Remarks (08-23-2022) are herein referred to as “Rm.”
        2 On pages 10–11, Applicant discloses ownership history, but this is cover in the next section as identified by Applicant. Rm. at 11 (“discussed in Item II(B) below”).
        3 Applicant appears to be reading in “centralized manner” into the claims from this paragraph. See also PGPUB at 0562 (“central data structure”).
        4 The footnotes, for the SQL query, are integral, material, and part of the statement of rejection. They are used in this capacity for Molina to keep the rejection clean and readable as a matter of form.
        5 Examiner is using <<<>> to denote that this is not part of the query but rather data than a POSITA would type in as a substitute as a creative artisan.
        6 See Molina at p. 232 (discussing selection).
        7 Data isn’t limited to string. Data may also be an integer. See Molina at p. 20.
        8 See Molina at p. 231 (discussing Boolean operations).
        9 See Molina at p. 1050 (showing query patterns).
        10 It can be appreciated that Booleans can be chained together and are nonlimiting in number. See Molina at p. 231 (discussing Boolean operations)